                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

MARY BETH HARCROW,                               )
                                                 )
     Plaintiff,                                  )
                                                 )
v.                                               )       NO. 3:18-cv-00828
                                                 )
CLYDE HARCROW, et al.,                           )       JUDGE CAMPBELL
                                                 )       MAGISTRATE JUDGE NEWBERN
     Defendants.                                 )

                                            ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

53), which was filed on August 12, 2019. Through the Report and Recommendation, the

Magistrate Judge recommends that Defendant Longmire’s and Defendant Richardson’s motions

to dismiss (Doc. Nos. 14, 44) be granted in part and denied in part. The Magistrate Judge further

recommends that Plaintiff be granted leave to amend her complaint to include the allegations she

has made in other filings that supplement her claims, and that Defendant Walker’s motion to

dismiss (Doc. No. 24) be granted and Plaintiff’s claims against Defendant Walker in her official

and individual capacities be dismissed.

         Longmire, Richardson, and Plaintiff filed objections to the Report and Recommendation.

(Doc. Nos. 54, 55). After a de novo review, and for the following reasons, the parties’ objections

are OVERRULED and the Report and Recommendation is ADOPTED.

                              I.      STANDARD OF REVIEW

         Under 28 U.S.C. § 636(b)(1) and Local Rule 72.02, a district court reviews de novo any

portion of a report and recommendation to which a specific objection is made. United States v.

Curtis, 237 F.3d 598, 603 (6th Cir. 2001). General or conclusory objections are insufficient. See
Zimmerman v. Cason, 354 F. Appx. 228, 230 (6th Cir. 2009). Thus, “only those specific objections

to the magistrate’s report made to the district court will be preserved for appellate review.” Id.

(quoting Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370, 1373 (6th Cir. 1987)). In conducting

the review, the court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

        Federal Rule of Civil Procedure 12(b)(6) permits dismissal of a complaint for failure to

state a claim upon which relief can be granted. For purposes of a motion to dismiss, a court must

take all the factual allegations in the complaint as true. Ashcroft v. Iqbal, 556 U.S. 662 (2009). To

survive a motion to dismiss, a complaint must contain sufficient factual allegations, accepted as

true, to state a claim for relief that is plausible on its face. Id. A claim has facial plausibility when

the plaintiff pleads facts that allow the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged. Id. In reviewing a motion to dismiss, the Court construes the

complaint in the light most favorable to the plaintiff, accepts its allegations as true, and draws all

reasonable inferences in favor of the plaintiff. Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir.

2007). Allegations of a complaint drafted by a pro se litigant are held to less stringent standards

than formal pleadings drafted by lawyers in the sense that a pro se complaint will be liberally

construed. Erickson v. Pardus, 551 U.S. 89, 94 (2007).

                                         II.     ANALYSIS

        A. Longmire and Richardson

        Longmire and Richardson disagree with the Magistrate Judge’s recommendation that their

motions to dismiss be denied with respect to Plaintiff’s Section 1983 claims and that Plaintiff be

granted leave to amend her complaint. (Doc. No. 54).




                                                   2
       To state a claim under 42 U.S.C. § 1983, Plaintiff must allege that each defendant (1)

deprived her of a federal constitutional or statutory right (2) while acting under color of state law.

Hahn v. Star Bank, 190 F.3d 708, 717 (6th Cir. 1999). In their respective motions to dismiss,

Longmire and Richardson argued Plaintiff’s Section 1983 claims against them failed because they

were not acting under color of law for purposes of liability under Section 1983, and because

Plaintiff’s allegations that they aided and abetted C. Harcrow’s illegal conduct were too vague to

state a claim for relief. (Doc. No. 53 at 7 (citing Doc. Nos. 15, 45)). The Magistrate Judge correctly

pointed out that Longmire or Richardson could be considered state actors subject to liability under

Section 1983 if they conspired with a state official to violate Plaintiff’s rights, and that to plead

such a conspiracy, Plaintiff needed to allege “that there was a single plan, that [each] alleged

coconspirator shared in the general conspiratorial objective, and that an overt act was committed

in furtherance of the conspiracy that caused [Plaintiff ] injury . . .” (Doc. No. 53 at 13 (citing

Memphis, Tennessee Area Local, Am. Postal Workers Union v. City of Memphis, 361 F.3d 898,

905 (6th Cir. 2004)).

       The Magistrate Judge determined Plaintiff’s first amended complaint adequately alleged

the first and third elements of a Section 1983 conspiracy but failed to sufficiently allege the second

element, that Longmire and Richardson shared in the conspiratorial objective, because the

unelaborated allegations of aiding and abetting were insufficient to demonstrate what Longmire

and Richardson each did to violate Plaintiff’s asserted constitutional rights. (Doc. No. 53 at 14).

However, the Magistrate Judge noted Plaintiff’s other filings contained additional pertinent factual

allegations against Longmire and Richardson, including:

   •   Longmire and Richardson pleaded with the Doe Officers to have Harcrow arrested during
       the alleged trespass on September 18, 2018. (Doc. Nos. 7, 50.)




                                                  3
    •   One of the Doe Officers told Harcrow that he had “heard all about [her]” and intended to
        arrest her. (Doc. No. 50, PageID# 651.)

    •   Richardson then approached Harcrow with balled fists and began yelling insults at her in
        an attempt to provoke an altercation that would lead to Harcrow’s arrest. (Doc. Nos. 50.)
        Harcrow escaped by locking herself in her car. (Id.)

    •   Longmire and Richardson, along with C. Harcrow, L. Harcrow, and the Doe Officers,
        trespassed on the Goodlettsville property twice in November 2018, rifling through and
        converting Harcrow’s personal property. (Doc. No. 50.)

        The Magistrate Judge determined these allegations were sufficient, at the pleading stage,

to demonstrate Longmire and Richardson shared in the conspiratorial objective to violate

Plaintiff’s civil rights, and that Plaintiff should be afforded an opportunity to include them in her

complaint. (Doc. No. 53 at 15).

        Longmire and Richardson do not object to the Magistrate Judge’s statement of the law or

her determination that Plaintiff’s first amended complaint sufficiently alleged two of the three

elements for her Section 1983 conspiracy claim. They disagree with the Magistrate Judge’s

conclusions that Plaintiff’s additional allegations against them in her other filings were sufficient

to demonstrate either of them shared in the conspiratorial objective to violate Plaintiff’s civil rights,

and that Plaintiff should be afforded an opportunity to include them in her complaint. (Doc. No.

54). Longmire and Richardson assert Plaintiff should not be granted leave to amend her complaint,

arguing the amendment to include the additional factual allegations from her other filings would

be futile because those allegations are untrue and lack the required specificity to plausibly allege

Longmire or Richardson shared in the conspiratorial objective to violate Plaintiff’s rights. (Doc.

No. 54 at 6-8).

        The Court agrees with the Magistrate Judge that Plaintiff’s factual allegations in her other

filings, accepted as true at this stage, demonstrate what Longmire and Richardson each allegedly

did to violate Plaintiff’s asserted constitutional rights and are sufficient to allow the Court to

                                                   4
reasonably infer that Longmire and Richardson shared in the conspiratorial objective to violate

Plaintiff’s rights. The Court further agrees that Plaintiff should be afforded an opportunity to

include those additional factual allegations in her complaint. See Fed. R. Civ. P. 15(a); Kottmyer

v. Maas, 436 F.3d 684, 692 (6th Cir. 2006).

       B. Plaintiff

       Plaintiff’s objections pertain to the Report and Recommendation’s Factual History. (Doc.

No. 55). Plaintiff has not demonstrated any of her objections undermine the Report’s conclusions

or otherwise provide a basis to reject or modify the Report and Recommendation.

                                     III.     CONCLUSION

       Having reviewed the Report and Recommendation and fully considered the parties

objections, for the reasons stated herein, the Court concludes that the Report and Recommendation

should be adopted and approved. Accordingly, Defendant Longmire’s and Defendant

Richardson’s motions to dismiss (Doc. Nos. 14, 44) are GRANTED with respect to Plaintiff’s

claims under Tennessee Code Annotated § 39-17-309 and § 1985(3), but DENIED with respect

to Plaintiff’s Section 1983 claims and Defendant Longmire’s challenge to the Court’s subject-

matter jurisdiction. Plaintiff is granted leave to amend her complaint to include the allegations she

has made in other filings that supplement her claims. Defendant Walker’s motion to dismiss (Doc.

No. 24) is GRANTED, and Plaintiff’s claims against Defendant Walker in her official and

individual capacities are DISMISSED.

       It is so ORDERED.

                                                      ________________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                                 5
